MEMORANDUM **
Ruben Torres-Santana and Maria Torres, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals denying them motion to reopen removal proceedings. Petitioners sought to reopen on the ground that there were new circumstances demonstrating exceptional and extremely unusual hardship to qualifying family members, as required for cancellation of removal. 8 U.S.C. § 1229b(b)(1)(D).
The Board did not abuse its discretion in denying the motion, where the motion did not challenge the immigration judge’s pri- or determination that petitioners failed to satisfy the threshold requirement for cancellation of removal: ten-years continuous physical presence in the United States. 8 U.S.C. § 1229b(b)(1)(A) (continuous presence requirement); Ontiveros-Lopez v. INS, 213 F.3d 1121, 1124 (9th Cir.2000) *548(reviewing BIA’s denial of motion to reopen for abuse of discretion).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.